DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 4/23/2021, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to an image forming system in which an information processing apparatus utilizes a web browser and an image forming apparatus that provides a folder accessible from the information processing apparatus.  The unique aspect of the independent claim is the following feature:

“display a screen that shows folder information provided by the image forming apparatus on a web browser based on screen information received from the image forming apparatus, wherein, in a case where a print setting is not associated with a folder of the folder information displayed on the screen, information indicating that a print setting is not associated is displayed”

This claim aspect of the independent claim was not found in any of the cited and/or applied references.  This feature in combination with the rest of the claim limitations overcome the prior art as a whole.  Thus, based on the above, the claims are allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672